Citation Nr: 18100088
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-24 606
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
 
ORDER
The appeal as to the issue of entitlement to service connection for a nerve disorder of the neck is dismissed.   
FINDING OF FACT
In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of entitlement to service connection for a nerve disorder of the neck was requested.
CONCLUSION OF LAW
The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a nerve disorder of the neck.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a nerve disorder of the neck and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.
 
REMANDED ISSUE
Entitlement to a rating in excess of 10 percent for the Veterans service-connected lower back disability with mechanical low back pain is remanded for additional development.
The Veteran served on active duty from September 1987 to September 1996.
These matters were previously remanded by the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) in June 2016 so the Veteran could be scheduled for her requested hearing.  In December 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
The record indicates the Veteran is receiving disability benefits from the Social Security Administration (SSA) in part due to her back disability.  These potentially relevant records are not in the file and should be sought on remand.  The Veteran also noted private treatment for this disability.  With the Veterans assistance any outstanding private records should be obtained.  Ongoing VA medical records should also be obtained.

The Veterans last VA examination occurred in August 2011.  She testified that since the examination, her lower back disability has worsened.  A new examination should be provided.
 
The matter is REMANDED for the following action:
1. Ask the Veteran to identify all outstanding treatment records relevant to her lower back disability.  All identified VA records should be added to the claims file, to include updated records since April 2016.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
2. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim. 
3. After records development is completed, schedule the Veteran for a VA spine examination to determine the current symptoms, level of severity, and functional impairment associated with her lower back disability.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.
4. After the development requested is completed, readjudicate the claim for an increased rating for the lower back disability.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

